Citation Nr: 1822370	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-48 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1985 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Veteran testified before an RO Decision Review Officer (DRO).  In February 2017, he testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In April 2017, the Board remanded the Veteran's claim for further evidentiary development.  In January 2018, it sought a Veterans Health Administration (VHA) expert opinion, which was issued in February 2018.


VETERAN'S CONTENTIONS

The Veteran is seeking service connection for a thoracolumbar spine disability that he asserts began in 1985, during a period of active duty service, when he slipped and fell on a wet ramp.  He has reported that he experienced both back and chest pain at that time; that his back pain has continued since then; and that he believes he may have sustained a fracture or other injury to his thoracic spine at that time that went undiagnosed.  The Veteran has further reported that a post-service fall he sustained in 1994 merely exacerbated the back symptoms that began in connection with his in-service fall.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) reflect that he sought treatment for back pain in March 1985, following a fall, and was diagnosed with a contusion.  During an evaluation several days later, a clinician noted a differential impression of "mid trap strain" versus "rib dysfunction."  The Veteran subsequently was referred for an orthopedic evaluation after he reported that over-the-counter medication was not affording him any relief.  X-ray studies of his lumbosacral spine and right scapula did not reveal any abnormalities.  A bone scan was requested based on his continued symptoms but was never conducted.  During an April 1985 follow-up appointment, the Veteran reported that he was still experiencing back pain after doing push-ups.  He subsequently was issued a push-up waiver.  Additional in-service treatment for back symptoms was not documented thereafter.

2.  Post-service, the Veteran sought private treatment for back pain in November 1994 following a slip-and-fall incident that had occurred at work that month.  In a December 1994 letter, the private clinician who evaluated the Veteran in connection with that injury noted that he had also reported one past back injury-during military service-from which he had recovered.  The clinician diagnosed the Veteran with thoracic and lumbar strains.

3.  In February 1995, imaging studies of the Veteran's spine revealed conditions that included a transitional vertebra at the lumbosacral junction, a large right lateral osteophyte at T3-4, and thoracic spondylosis.  The private clinician who reviewed those studies noted a "large, increased density in the right T3 area" of the Veteran's spine based on x-ray imaging, which he stated gave "the impression of a healed anterior wedge deformity which appear[ed] to be a compression fracture."  Later that month, following additional imaging studies, the same clinician observed that the Veteran had a "huge osteophyte formation at T3-4 which [had] incorporated the left costovertebral joint."  The clinician stated that it was obvious that the Veteran's post-service injury was not responsible for that abnormal formation, but he did not offer an opinion as to what had caused it.

4.  In February 1998, a VA examiner stated that he supposed it was possible that the osteophyte formation at T3-4 of the Veteran's spine, which he noted had been regarded as the cause of the Veteran's current thoracic pain, was related to his in-service fall.  The examiner further stated, however, that such a relationship was difficult to believe given a lack of symptoms between the Veteran's recovery from that fall and his post-service work injury.

5.  In November 2008, a different VA examiner acknowledged spurring in the Veteran's thoracic spine but opined that his current back disability, which the examiner characterized as a chronic lumbosacral strain, was less likely than not related to service.  In support of that determination, he stated that the Veteran separated from service in 1991 and sustained "his major injury to his back" in 1994.

6.  In September 2017, a VA orthopedist concluded that the Veteran's current back diagnoses, which he characterized as chronic thoracic strain and degenerative disease of the thoracic spine, were less likely than not incurred in or caused by service.  He asserted that the Veteran's in-service symptoms and treatment were consistent with a self-limiting contusion and that those symptoms and the nature of the fall were not suggestive of a fracture.  The orthopedist explained that any compression fracture was extremely painful, required strong medication in the initial five to seven days following the injury, and created a significant gait disturbance.  The orthopedist also asserted that, had some type of fracture been suspected following the Veteran's in-service injury, a chest x-ray likely would have been conducted.  He stated that he could not locate any such evaluation, or any examination consistent with a rib or vertebral body compression fracture, in the Veteran's STRs.  The orthopedist also highlighted the Veteran's in-service report that he was able to perform push-ups and his subsequent denials of back problems when explaining why he believed that the in-service injury had been a contusion, only.  Ultimately, the orthopedist determined that the Veteran's current back disabilities stemmed from his 1994 work injury.  He acknowledged the osteophyte formation at T4 and did not dispute the 1995 clinician's conclusion that the Veteran's post-service injury did not cause it, but asserted that the fact that the formation pre-dated the work injury did not support a determination that it was caused by an in-service injury.  The orthopedist suggested that the extent of the current osteophyte progression, which involved multiple spinal levels, supported an underlying cause-such as ankylosing spondylitis-other than an in-service fall.

7.  In February 2018, a VHA expert reviewed the claims file and opined that the Veteran's thoracic pain was more likely than not related to his in-service fall.  He stated that he agreed with the private clinician's February 1995 conclusion that the Veteran had a thoracic compression fracture that probably existed before his post-service slip-and-fall accident.  The VHA expert concluded that the Veteran probably sustained that fracture in connection with his in-service fall and noted that, although some compression fractures are asymptomatic, the Veteran did, in fact, have symptoms during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the requirements for establishing service connection for a thoracolumbar spine disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As is apparent from the evidence detailed in the foregoing findings of fact, the record confirms that the Veteran has a current thoracolumbar spine disability.  The record also confirms that he injured his back during service.  Thus, the remaining question is whether a causal relationship exists between the Veteran's current thoracolumbar spine disability and his in-service injury.

Although the record contains conflicting medical opinions on the foregoing question, the Board finds that the February 2018 VHA expert's discussion of why the Veteran's current thoracolumbar spine disability is at least as likely as not related to his in-service back injury brings the evidence relevant to the third element of service connection at least into equipoise.  Notably, it appears that the VA clinicians who issued negative medical opinions in connection with this claim failed to consider all of the relevant evidence-particularly the evidence related to the extent of the Veteran's in-service symptomatology and to the continuation of that symptomatology after his in-service injury but prior to his 1994 work injury.  In any event, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As such a state of balance has now been reached in this instance, service connection for a thoracolumbar spine disability is warranted.


ORDER

Service connection for a thoracolumbar spine disability is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


